DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because it does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 10,823,242).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding independent claim 1, Choi discloses a parking brake apparatus for a vehicle (see Abstract, FIG. 1), comprising: 2a motor section (51) receiving electric power from an outside, and generating power; 3a power transmission section (52, 53) rotated by driving the motor section; 4a pair of pressing units (190, 290) having rotation axes that are disposed parallel to a rotation axis sof the power transmission section (see FIG. 5, pressing units are parallel with worm (52)), and pressing a brake pad by (20) receiving power from the power 6transmission section; and 7a load transmission unit (320) installed between the pair of pressing units, connected to each of 8the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units 9to the other pressing unit (see FIG. 2), wherein each of the pair of pressing units comprises: a sun gear section (217) rotated by receiving power from the driving unit; a planetary gear section (130) rotated by being meshed with the sun gear section; and 6a piston section (193, 293) pressing the brake pad by being 7moved toward the brake pad through receiving rotational power from the planetary gear section (see FIG. 3), wherein the load transmission unit comprises a pair of ring gear sections (310), wherein each of the pair of ring gear sections is rotatable by being meshed with the 57planetary gear section (see FIG. 5), and wherein the pair of ring gear sections are directly or indirectly meshed with each other (see FIG. 5).  
Regarding claim 12, Choi discloses that each of the pair of pressing 2units comprises: 34 sa carrier section (150) coupled to the planetary gear section (see FIG. 3), wherein the piston section is connected to the carrier section (see FIG. 3).  
Regarding claim 19, Choi discloses that each of the pair of ring gear 2sections comprises: 3a ring gear inner part formed with an internal gear portion on an inner circumferential 4surface thereof to be meshed with the planetary gear section (see FIG. 4); and sa ring gear outer part coupled to an outer surface of the ring gear inner part (see FIG. 4), and formed 6with an external gear portion on an outer circumferential surface thereof (see FIG. 4).  
Regarding claim 110, Choi discloses that the ring gear inner part projects 2more toward the sun gear section than the ring gear outer part, and surrounds the sun gear section 3and the planetary gear section (see FIG. 4).  
Regarding claim 111, Choi discloses that the carrier section is spline- 2coupled to the piston section (see col. 6, lines 15-23).  
Regarding claim 112, Choi discloses that the piston section receives 2rotational power from the carrier section, and is linearly reciprocated relative to the brake pad depending on a rotating direction of the carrier section (see col. 6, lines 15-23).  
Regarding independent claim 17, Choi discloses a parking brake apparatus for a vehicle (see Abstract, FIG. 1), comprising: 2a motor section (51, 52) receiving electric power from an outside, and generating power; 3a power transmission section (53) directly connected to the motor section (51), and rotated by driving the motor section; 4a pair of pressing units (190, 290) receiving power from the power 6transmission section and pressing a brake pad (20) (see FIG. 2); and 7a load transmission unit (320) installed between the pair of pressing units, connected to each of 8the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units 9to the other pressing unit (see FIG. 2); a sun gear section (217) rotated by receiving power from the power transmission section, a planetary gear section (130) rotated by being meshed with the sun gear section, a piston section (193, 293) pressing the brake pad by being 7moved toward the brake pad through receiving rotational power from the planetary gear section (see FIG. 3), wherein the power transmission section comprises: a transmission shaft (see FIG. 4, shaft upon which gears (53) are mounted) dynamically connected to the motor section (51, 52) by being directly connected to the motor section (see FIG. 3); and transmission worm gears (53) disposed at both sides of the transmission shaft, and each transmitting a rotational force of the transmission shaft to the sun gear section (see FIG. 3).
Regarding claim 1811818, Choi discloses that each of the pair of pressing 2units comprises: 34sa carrier section (150) coupled to the planetary gear section; and wherein the piston section is connected to the carrier section (see FIG. 3)6.  
Regarding claim 20, Choi discloses that each transmission worm gear transmits power to the sun gear section through a connection gear (112, 212) (see FIG. 3).  
Terminal Disclaimer
The terminal disclaimer filed on 08-Mar-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application numbers 17/023,316, 16/929,564, 16/930,101, 17/001,937  have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant further states that “[c]laims 1-12 and 17-20 stand rejected . . . as being unpatentable over claims 1-20 of WO Application No. 2017/122739” and that “Applicant has submitted a terminal disclaimer to overcome this rejection.”  Claims 1-12 and 17-20 were not rejected in view of WO 2017/122739 alone.  Rather, claims 1-12 and 17-20 were rejected over US 10,823,242 in view of WO 2017/122739.  The terminal disclaimer, however, does not list US 10,823,242.  
 Additionally, Applicant has not addressed the double patenting rejection in view of application 16/931,134.  It is noted that the terminal disclaimer lists application 15/415,793, which is assigned to Mando Corporation.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/931,134.  Claims 1-20 of the reference application disclose all of the elements of claims 1-12 and 17-20 of the present application.   
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 4-12 and 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,823,242 in view of Muramatsu (WO 2017/122739) (machine translation attached). Regarding independent claim 1, the claims of the reference application anticipate all of the features recited therein, except for pair of pressing units having rotation axes disposed parallel to a rotation axis of the power transmission section.  Muramatsu teaches a parking brake apparatus for a vehicle (see FIG. 14), comprising: a motor section (30) receiving electric power from an outside, and generating power (see machine translation, page 9, lines 334-335); a power transmission section (75) rotated by driving the motor section (see machine translation, page 17, lines 676-677); a pair of pressing units (32a, 32b, 33a, 33b) having rotation axes that are disposed parallel to a rotation axis of the power transmission section (see FIG. 14), and pressing a brake pad (7) by receiving power from the power transmission section (see FIG. 14); and a load transmission unit (76, 77, 78, 79, 80) installed between the pair of pressing units (see FIG. 14), connected to each of the pair of pressing units (see FIG. 14), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see machine translation, page 16, lines 661-663).  It would have been obvious to configure the pressing unit and power transmission section to have parallel rotation axes to provide a compact configuration for the brake assembly (see e.g. Muramatsu, FIG. 14, motor is disposed between pressing members, thereby providing compact configuration in axial direction).  Claims 2 and 4-12 are anticipated or rendered obvious by claims 1-20 of the reference application.  
Regarding independent claim 17, the claims of the reference application recite a parking brake apparatus for a vehicle (see claim 1), comprising: a motor section (see claim 13) receiving electric power from an outside, and generating power; a power transmission section (see claim 1) directly connected to the motor section, and rotated as driving of the motor section is transmitted; a pair of pressing units receiving power from the power transmission section and pressing a brake pad (see claim 1); and a load transmission unit installed between the pair of pressing units, connected to each of the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see claim 1). Claims 18 and 20 are anticipated or rendered obvious by claims 1-20 of the reference application.  
Allowable Subject Matter
Claims 13, 14 and 16 are allowed.
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08-Mar-2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1, 2, 9-12, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 10,823,242), Applicant only states that “Applicants have amended independent claim 1 to include features recited in dependent claims 2 and 3, and then canceled claim 3.”  Claims 2 and 3, however, were rejected as being anticipated by Choi (US 10,823,242).  
Regarding the double patenting rejections in view of Application No. 16/931,134 and US 10,823,242, Applicant states that “Applicant has submitted a terminal disclaimer to overcome this rejection.”  Neither application 16/931,134 nor US 10,823,242 were listed on the terminal disclaimer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
May 7, 2022